Citation Nr: 0001763	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-12 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


REMAND

The veteran contends that a rating in excess of 50 percent 
for his service-connected post-traumatic stress disorder is 
warranted.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

In the statement of the case issued in July 1998, the RO 
misidentified the issue on appeal as a claim for an increased 
disability rating for the veteran's service-connected 
post-traumatic stress disorder, rather than as a disagreement 
with the original rating award for this disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, it does 
not appear that the RO considered "staged" ratings for 
separate periods of time.

In this case, the RO granted service connection in a rating 
decision dated in November 1997, and assigned a 50 percent 
evaluation for post-traumatic stress disorder as of the day 
the veteran's claim was received, i.e., August 30, 1996.  See 
38 C.F.R. § 3.400 (1999).  However, the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES, codified in C.F.R. Part 4, for 
evaluating the degree of impairment resulting from 
service-connected psychiatric disorder were changed, 
effective November 7, 1996.  Compare 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Where regulations change during the 
course of an appeal, the VA must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant and apply the one more favorable to 
the case.  Karnas, 1 Vet. App. at 312-13.  As the veteran's 
claim for entitlement to service connection for 
post-traumatic stress disorder was received prior to this 
change in the psychiatric disability ratings, the Board finds 
that the RO should apply both sets of regulations, the old 
and the new, to the veteran's claim of entitlement to an 
initial evaluation in excess of 50 percent.  Additionally, 
the veteran should be provided with the old regulations in 
order to provide him due process.

The veteran contends that he is unemployable due to his 
service-connected post-traumatic stress disorder.  The United 
States Court of Veterans Appeals (hereinafter Court), held 
that the criteria for a 100 percent rating in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), are each an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  Therefore, if the veteran's 
post-traumatic stress disorder results in either (1) ". . . 
virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," 
a 100 percent schedular rating would be applicable.  See 38 
C.F.R. § 4.132 (1996).  

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1999, should be obtained and associated 
with the claims file. 

2.  The RO should then readjudicate the 
veteran's claim on appeal, to 
consideration of the old and revised 
rating criteria per Karnas, as well as 
the holdings in Fenderson and Johnson.  
The RO may consider assigning "staged" 
ratings, if appropriate.  See Fenderson, 
12 Vet. App. at 126.  Additionally, the 
RO should conduct any such development it 
deems necessary, to include a VA 
examination if appropriate, in the 
readjudication of this issue.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case, which should include the old 
rating criteria, should be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




